Citation Nr: 0111582	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-02 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
rhegmatogenous retinal detachment of the left eye, resulting 
from a surgical procedure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefit sought on 
appeal.  That adjudication resulted from a letter and claim 
received by the RO in March 1999.  While the claim has been 
interpreted by the RO as a claim for benefits under 
38 U.S.C.A. § 1151, the form submitted at that time was a 
Department of Justice Form 95.  That form is prescribed for 
claims under the Federal Tort Claims Act (FTCA), 28 U.S.C.A. 
§ 2674.  FTCA claims are considered and resolved by the 
Office of the Regional Counsel.  Therefore, the claim should 
be referred to the appropriate Regional Counsel office for 
clarification and consideration as appropriate.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, eliminated 
the need to establish that a claim was well grounded.  It 
also expanded the law relating to the duty to assist, and the 
need for notice to the veteran concerning searching for and 
obtaining records, substantiating claims, and completing an 
application for compensation benefits. The law applies to all 
claims pending on the date of enactment.  Pursuant to the 
VCAA, there is now an expanded duty to assist the veteran.  
Accordingly, the case is now being reviewed by the Board 
based on all the evidence of record, and all pertinent laws, 
regulations, and Court decisions.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.

2.  The evidence of record does not reflect that the veteran 
incurred any additional disability of the left eye due to 
carelessness, lack of proper skill, any error in judgment, 
negligence or similar fault on the part of VA treatment 
providers, including those who performed his eye surgery in 
February 1998.

3.  To the extent that any further deterioration of the 
veteran's left eye was due to the surgery he underwent, it 
was an event which was reasonably foreseeable as a possible 
complication of such surgery.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for rhegmatogenous retinal detachment of the 
left eye, claimed as due to VA eye surgery, have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.358 (2000); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
to the veteran is necessary in order to fulfill the VA's duty 
to assist him in the development of facts pertinent to his 
claim.  Specifically, the veteran has been afforded a 
comprehensive VA examination in conjunction with this claim, 
and the RO appears to have obtained all records of medical 
treatment that he has described. See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  A 
qualifying additional disability is one which was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
the department in furnishing the hospital care, medical or 
surgical treatment or examination.  Benefits may also be 
awarded if the proximate cause of the disability was an event 
which was not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2000).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2) (2000).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c) (2000).  Second, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran. "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or treatment 
administered.  38 C.F.R. § 3.358(c)(3) (2000).

In this case, the veteran has asserted, in substance, that he 
incurred a rhegmatogenous retinal detachment and scarring of 
the left eye which left him without vision in the eye, as the 
result of VA surgery on the left eye in February 1998 and 
subsequent treatment.  Service connection has been in place 
for residuals of an injury to the right eye since 1956.  The 
right eye currently has corrected visual acuity of 20/20 and 
there has been no allegation that the veteran's current 
problems with his left eye are in any way related to the 
service connected right eye condition.  Consequently, there 
is no issue of secondary service connection raised.     

The Board has reviewed the veteran's claims file and observes 
that VA medical records include a VA operation report showing 
that in February 1998 the veteran was surgically treated for 
a visually significant cataract of the left eye.  At that 
time he underwent extracapsular cataract extraction with 
posterior chamber lens placement in the left eye; and a Weck-
cel vitrectomy.  That report noted as an intra-surgical 
complication, a small posterior capsular tear with vitreous 
lost which was treated during the surgery.  

Subsequent VA treatment records show that during follow-up 
treatment from March through June 1998 the veteran reported 
complaints of blurry vision and no improvement.  In August 
1998 the impression was vitritis of the left eye.  

VA progress notes in September and October 1998 show that the 
veteran suffered a rhegmatogenous retinal detachment; and 
that he then underwent a pars plana vitrectomy with scleral 
buckle of the left eye.  A macular hole was noted during 
surgery at that time.  A December 1998 VA progress note 
contains an impression of re-detachment of the retina in the 
left eye.  

A May 1999 VA eye examination report shows a past ocular 
medical history of diabetes mellitus type II, without 
background diabetic retinopathy; pseudoaphakia of the right 
eye, stable, unknown date; extracapsular cataract extraction 
with intraoperative lens implantation of the left eye in 
February 1996 (sic), with anterior vitrectomy; vitritis, of 
the left eye diagnosed in August 1998; rhegmatogenous retinal 
detachment around October 1998; pars plana vitrectomy with 
scleral buckle of the left eye, a macular hole noted during 
surgery in October 1998, and a gas fill performed; re-
detachment of the retina noted in the left eye in December 
1998; a silicon oil fill and membrane peel of the left eye in 
January 1999; and rebound iritis in the left eye in May 1999.  

The May 1999 VA eye examination report shows that the veteran 
complained of a constant dull achy pain in the left eye, with 
severe blurred vision.  Examination revealed that visual 
acuity with correction in the right eye was corrected to 
20/20 for far vision and J1 for near vision.  The left eye 
manifested visual acuity of hand motions only.  Slitlamp 
examination showed that the left eye had 1+ ciliary injection 
and that there was a posterior chamber intraocular lens which 
was intact with no exposed sutures.  The left eye had a 
chronic macular hole with a very sick looking retina.  There 
was no silicone oil coming into the anterior chamber on 
slitlamp examination.  The diagnosis was status post numerous 
procedures in the left eye (as listed above in the ocular 
history), with a near blind painful left eye.  The right eye 
was pseudoaphakic and doing very well.  The report noted that 
rhegmatogenous retinal detachment was a risk of cataract 
surgery.  The examiner noted that this occurred in less than 
5 percent of eyes, but was not an uncommon complication.  
However, patients usually did better after retinal detachment 
repair.  The examiner noted that the veteran did not present 
promptly after his retinal detachment [in October], and that 
perhaps that altered the outcome.  The examiner opined that 
there had been no negligent or improper medical treatment of 
the veteran who had unfortunately lost virtually all sight in 
his left eye. 

Subsequent VA medical records through February 2000 show 
treatment for various complaints and other conditions.

In this case, the veteran's contentions are supported by the 
medical evidence of record to the extent that there is 
evidence indicating that he incurred additional disability 
following his February 1998 eye surgery.  It is unclear as to 
how much of the additional disability is due to the surgery.  
However, the VA examiner in May 1999 apparently assumed that 
the detachment could be related.  Therefore, this claim must 
be evaluated to determine whether there was any carelessness, 
lack of proper skill, negligence or similar instance of fault 
on the part of the VA before compensation under 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2000) may be granted.  In this case, 
neither the medical records from the time of the surgery nor 
the following VA treatment or examination reports reflect any 
negligence, fault, carelessness, etc.  The May 1999 VA 
examination, which was specifically conducted to determine 
whether such deficiencies had occurred, concluded that the 
problems which had occurred following the surgery were 
uncommon, but not unforeseeable events and there was no such 
negligence or fault.  There is no medical evidence to the 
contrary.  

The only other evidence of record in support of the veteran's 
claim is his own lay opinion.  However, the Board would point 
out that the veteran has not been shown to possess the 
requisite medical expertise needed to render a competent 
opinion regarding medical causation, or the relative quality 
or competence of care or treatment.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Overall, the Board has considered 
all of the evidence of record but concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for rhegmatogenous retinal detachment of 
the left eye, claimed as due to VA eye surgery.

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)).



ORDER

Entitlement to VA disability compensation under 38 U.S.C.A. § 
1151 for rhegmatogenous retinal detachment of the left eye is 
not established.  The appeal is denied.


		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals


 

